UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* C&D TECHNOLOGIES, INC. (Name of Issuer) Common Stock, $0.01 Par Value (Title of Class of Securities) (CUSIP Number) Lisa Conrad Angelo, Gordon & Co., LP 245 Park Avenue, 26th Floor New York, New York 10167 (212) 692-8220 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 8, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index:Page 8 CUSIP No. 124661109 Page 2 of 10 Pages 1Names of Reporting Persons ANGELO, GORDON & CO., L.P. 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 20.78% 14Type of Reporting Person (See Instructions) IA; PN CUSIP No. 124661109 Page 3 of 10 Pages 1Names of Reporting Persons JOHN M. ANGELO 2Check the Appropriate Box If a Member of a Group (See Instructions) a.[] b.[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 8 Shared Voting Power Reporting Person With 9 Sole Dispositive Power 0 10 Shared Dispositive Power 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 20.78% 14Type of Reporting Person (See Instructions) IN; HC CUSIP No. 124661109 Page 4 of 10 Pages 1Names of Reporting Persons MICHAEL L. GORDON 2Check the Appropriate Box If a Member of a Group (See Instructions) a.[] b.[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 8 Shared Voting Power Reporting Person With 9 Sole Dispositive Power 0 10 Shared Dispositive Power 11Aggregate Amount Beneficially Owned by Each Reporting Person 5,498,706 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 20.78% 14Type of Reporting Person (See Instructions) IN; HC CUSIP No. 124661109 Page 5 of 10 Pages This Amendment No. 1 supplements the information set forth in the Schedule 13D filed by the Reporting Person (as defined therein) with the United States Securities and Exchange Commission on September 24, 2010 (the “Schedule 13D”), relating to the shares of Common Stock, par value $0.01 per share (the “Shares”) of C&D Technologies, Inc., a Delaware corporation (the “Issuer”) , issuable upon conversion of 5.5% convertible senior notes due 2026 (the “Notes”).All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant.The Schedule 13D is hereby amended as follows: Item 3. Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is hereby amended and restated as follows: The Notes were acquired by the AG Funds.The source of funds for the purchase of the Notes was the working capital of the AG Funds.The total purchase price for all Notes held by the AG Funds was $54,902,905. Item 5Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended and restated as follows: (a)As of the date hereof, the Reporting Persons beneficially own 5,498,706 Shares, which are issuable upon the conversion of the Notes.According to the Issuer’s most recent Form 10-Q filed on September 14, 2010, the number of Shares outstanding as of July 31, 2010, was 26,462,957.Assuming full conversion of the Notes beneficially owned by the Reporting Persons, each of the Reporting Persons may be deemed to be the beneficial owner of approximately 20.78% of the total number of Shares outstanding. (b)(i)Angelo, Gordon may be deemed to have sole power to direct the voting and disposition of the 5,498,706Shares, which are issuable upon the conversion of the Notes. (ii)Mr. Angelo may be deemed to have shared power to direct the voting and disposition of the 5,498,706Shares, which are issuable upon the conversion of the Notes. (iii)Mr. Gordon may be deemed to have shared power to direct the voting and disposition of the 5,498,706Shares, which are issuable upon the conversion of the Notes. (c)Information concerning transactions in the Shares, or securities convertible into, exercisable for, or exchangeable for the Shares, effected by the Reporting Persons during the past sixty days is set forth in Exhibit E hereto and is incorporated by reference herein. (d)The limited partners of (or investors in) each of the AG Funds participating in the investments described herein have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests (or investment percentages) in their respective funds. (e)Not applicable. CUSIP No. 124661109 Page 6 of 10 Pages Item 7. Material to Be Filed as Exhibits. Exhibit B - Joint Filing Agreement, dated as of September 24, 2010, by and among Angelo, Gordon & Co., L.P., John M. Angelo and Michael L. Gordon. Exhibit E to Item 7 of the Schedule 13D is hereby amended and restated as follows: Exhibit E – Transactions in the Shares of C&D Technologies, Inc. in the Past 60 Days. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:November 10, 2010 ANGELO, GORDON & CO., L.P. By: AG Partners, L.P. Its General Partner By: JAMG LLC Its General Partner By:/s/ Kirk Wickman Name:Kirk Wickman Title:Attorney-in-Fact Date:November 10, 2010 JOHN M. ANGELO /s/ Kirk Wickman Name:Kirk Wickman Title:Attorney-in-Fact Date:November 10, 2010 MICHAEL L. GORDON /s/ Kirk Wickman Name:Kirk Wickman Title:Attorney-in-Fact EXHIBIT INDEX Page No. B.
